RESOLUCIÓN
El Juez Presidente, Hon. Federico Hernández Denton, concedió libre el día 17 de abril de 2014 (Jueves Santo) con cargo a la licencia de vacaciones.
A tales efectos y en virtud de nuestra facultad para re-glamentar los procedimientos judiciales, al computar los términos dispuestos en las distintas leyes y reglas aplica-bles a los procedimientos y trámites judiciales, se aplicará lo dispuesto por los Arts. 388 y 389 del Código Político de 1902 (1 LPRA sees. 72 y 73) y se considerará el 17 de abril de 2014 (Jueves Santo) como si fuera día feriado. Cual-quier término que venza ese día se extenderá hasta el próximo día laborable, 22 de abril de 2014.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo